Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-23235-Civ-SCOLA/TORRES

  LEZER CORP.,
  a Delaware corporation,

               Plaintiff,

  v.

  NOBLE PARTNERS, LLC,
  a Maine limited liability company, d/b/a
  NOBLE MEDICAL SUPPLY, and
  SEAN GRADY, an individual,

              Defendants.
  ___________________________________________/

                    REPORT AND RECOMMENDATION
             ON PLAINTIFF’S MOTION FOR A PREJUDGMENT
          WRIT OF ATTACHMENT AND PRELIMINARY INJUNCTION

        This matter is before the Court on Lezer Corp.’s (“Plaintiff”) motion for a

  prejudgment writ of attachment and preliminary injunction on the assets of Noble

  Partners LLC (“Noble”) and Sean Grady (“Mr. Grady”) (collectively, “Defendants”)

  pursuant to § 76.04 Fla. Stat. (2018) and § 77.031 Fla. Stat. (2018). No response

  was filed in opposition and the time to do so has passed. Therefore, Plaintiff’s

  motion is now ripe for disposition. After careful review of the motion, relevant

  authorities, and for the reasons discussed below, Plaintiff’s motion should be

  DENIED.1




  1     On September 4, 2020, the Honorable Robert N. Scola referred Plaintiff’s
  motion to the undersigned Magistrate Judge for disposition. [D.E. 13].

                                             1
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 2 of 14



                                      I. ANALYSIS

         Plaintiff filed an eight-count complaint on August 4, 2020 [D.E. 1], alleging

  breach of contract, conversion, fraud, unjust enrichment, piercing the corporate veil,

  civil conspiracy, constructive trust, and civil theft. Plaintiff claims that the facts of

  this case stem from the unlawful actions that Defendants took in response to the

  COVID-19 pandemic.        In May 2020, the parties began negotiations so that

  Defendants could supply Plaintiff with the delivery of alcohol wipes. The parties

  formally entered into an agreement on May 8, 2020, when Noble agreed to supply

  Plaintiff with 216,000 units of wipes by May 18, 2020. In exchange, Plaintiff agreed

  to pay Noble $432,000 with 25% ($108,000) due as a deposit and the remaining

  balance due upon delivery of all the wipes (216,000 units).          If Noble failed to

  materially complete the order, the parties agreed that Plaintiff’s deposit would be

  returned.

        On May 11, 2020, Plaintiff wired the deposit funds to Noble. Noble then

  delivered a total of 14,400 units of wipes or five percent of the amount that Noble

  had promised.      When Plaintiff questioned Defendants on the status of the

  remaining wipes, Mr. Grady had no answer. Another two weeks passed and no

  other delivery was made.       Plaintiff claims, at that point, it understood that

  Defendants had no intention of ever delivering the remaining wipes and demanded

  the return of its deposit.   However, Defendants refused.        Plaintiff subsequently

  learned that, approximately one year earlier on June 6, 2019, law enforcement




                                             2
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 3 of 14



  indicted Mr. Grady in Maine state court on criminal charges of securities fraud,

  theft by deception, and selling securities without a license.

         Plaintiff then discovered that Mr. Grady was operating Noble and other

  affiliated business entities as alter egos to extend his criminal fraud enterprise and

  to conceal his identity. And based on media reports, Plaintiff also determined that

  Mr. Grady sought to defraud other supply-strapped healthcare companies out of

  millions of dollars with promises of significant quantities of medical supplies and no

  intention of completing any delivery. As such, Plaintiff filed this action to recover

  damages, prejudgment interest, fees, and costs.

         A.     Preliminary Injunction

         Having set forth the relevant facts, we begin with Plaintiff’s request for a

  preliminary injunction. It is well established that a district court has the authority

  to provide preliminary relief, including an asset freeze, if the underlying cause of

  action is based on equitable principles. See Levi Strauss & Co. v. Sunrise Int’l

  Trading Inc., 51 F.3d 982, 986-87 (11th Cir. 1995). However, the Eleventh Circuit

  has prohibited the use of a preliminary injunction to freeze assets or funds solely to

  ensure a future potential monetary award. See Rosen v. Cascade Int’l, Inc., 21 F.3d

  1520, 1530 (11th Cir. 1994) (“We repeat: preliminary injunctive relief freezing a

  defendant’s assets in order to establish a fund with which to satisfy a

  potential judgment for money damages is simply not an appropriate exercise of a

  federal district court’s authority.”).




                                             3
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 4 of 14



        Plaintiff seeks a preliminary injunction to prevent Defendants from

  transferring or otherwise divesting assets so that Plaintiff can recover its deposit of

  $108,000 dollars.   While never stated directly, Plaintiff implies that its equitable

  claims for conversion and unjust enrichment are sufficient to impose a preliminary

  injunction. But, under Florida law, “counts for conversion and unjust enrichment

  [are] both actions at law,” at least when the property alleged to have been converted

  and the benefit conferred unjustly are money. Weinstein v. Aisenberg, 758 So. 2d

  705, 707 (Fla. 4th DCA 2000) (Gross, J., concurring); see also M.I. Indus. USA Inc. v.

  Attorneys’ Title Ins. Fund, Inc., 6 So.3d 627, 629 (Fla. 4th DCA 2009) (dissolving a

  preliminary injunction that froze defendant’s assets because “an action for unjust

  enrichment is an action at law” and therefore “money damages will suffice to

  compensate any loss”); Lopez–Ortiz v. Centrust Sav. Bank, 546 So. 2d 1126, 1127

  (Fla. 3d DCA 1989) (holding that the plaintiff was not entitled to preliminary

  injunctive relief because it “brought an action at law for money damages for

  conversion and stated no ground for equitable relief”). Thus, neither conversion nor

  unjust enrichment can be a basis for a preliminary injunction.

        Plaintiff then argues that its claim for constructive trust is based on

  equitable principles and that it too can be used as a vehicle for a preliminary

  injunction even though the relief sought is only money damages. The Eleventh

  Circuit’s decision in Mitsubishi Int’l Corp. v. Cardinal Textile Sales, Inc., 14 F.3d

  1507, 1521 (11th Cir. 1994), is instructive on this point. There, the plaintiff sought

  the equitable remedy of a constructive trust to prevent the dissipation of assets and



                                            4
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 5 of 14



  the district court granted injunctive relief in the form of an asset freeze. The

  plaintiff then argued on appeal that a preliminary injunction was appropriate to

  preserve the ability of the district court to order the defendant to disgorge any

  improperly transferred funds. Yet, the Eleventh Circuit reversed the preliminary

  injunction and rejected the plaintiff’s argument with the rationale that:

        This position . . . fails to recognize that constructive trusts are not
        automatically impressed whenever one party owes another money, and
        it apparently overlooks the essence of the remedy—that constructive
        trusts are inherently equitable in nature and that equitable relief is
        available only in the absence of an adequate remedy at law.

  Id. at 1518.

        The Court ultimately determined that legal remedies, including statutory

  damages under state and federal RICO laws, were sufficient to preclude resort to

  equitable relief. And the Court further noted that its holding was consistent with a

  “long and unbroken line of Florida cases” because “in an action at law for money

  damages, there is simply no judicial authority for an order requiring the deposit of

  the amount in controversy into the registry of the court . . . or indeed for any

  restraint upon the use of a defendant's unrestricted assets prior to the entry of

  judgment.” Id. at 1531 (quoting Konover Realty Assoc., Ltd. v. Mladen, 511 So. 2d

  705, 706 (Fla. 3d DCA 1987)).

        The Eleventh Circuit’s reasoning applies with equal force here because

  “[c]ases in which the remedy sought is the recovery of money (whether as collection

  on a debt or as damages) do not fall within the jurisdiction of equity . . . and the

  imposition of a constructive trust generally will not be the appropriate remedy.” Id.



                                            5
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 6 of 14



  This is true “even when the cause of action implicates fraud or some other

  characteristic that would otherwise trigger equity jurisdiction.”    Id. at 1518-19.

  Thus, “[t]here is nothing talismanic about pleading an equitable cause of action

  such that a court can ignore the essence of the remedy sought.” Storehouse Credit

  Union, EK. For. v. Cusumano, 2010 WL 11508264, at *7 (M.D. Fla. July 26, 2010)

  (citing SME Racks, Inc. v. Sistemas Mecanicos Para, Electronica, S.A., 243 F. App’x

  502, 503 (11th Cir. 2007) (“Essentially, the Appellants maintain that they are

  automatically entitled to an injunction solely by virtue of the equitable relief they

  seek, irrespective of the legal principles that are considered in making such a

  determination. We find the Appellants’ arguments lack merit.”)).

        In light of the holding in Mitsubishi, Plaintiff has failed to explain how a

  preliminary injunction can be granted if the only remedy Plaintiff seeks is the

  return of its deposit in the form of money damages. See, e.g., Brown v. Pontus LLC,

  2017 WL 4934666, at *1 (S.D. Ga. Oct. 30, 2017) (denying a plaintiff’s request for a

  preliminary injunction because “Plaintiff's sole reasoning for requesting a

  preliminary injunction is to prevent Defendants from liquidating their assets to

  avoid a future award.”). Plaintiff requests that we look past the recovery of money

  damages and focus instead on the equitable nature of a constructive trust. But, this

  position has no support in either the Eleventh Circuit or Florida state courts. And

  to the extent Plaintiff argues that a preliminary injunction is appropriate because of

  the uncertainty in collecting a monetary award from Defendants, that too is

  unpersuasive because “[t]he test of the inadequacy of a remedy at law is whether a



                                            6
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 7 of 14



  judgment could be obtained, not whether, once obtained it will be collectible.” St.

  Lawrence Co. v. Alkow Realty, Inc., 453 So. 2d 514, 514–15 (Fla. 4th DCA 1984).

        Accordingly, Plaintiff’s motion for a preliminary injunction should be

  DENIED because, under Florida law, “an injunction cannot be entered to prevent a

  party from using or disposing of his assets prior to the conclusion of a legal action.”

  Doe No. 2 v. Epstein, 2009 WL 10667854, at *1 (S.D. Fla. Nov. 5, 2009) (citing

  Briceno v. Bryden Investments, Ltd., 973 So. 2d 614, 616 (Fla. 3d DCA 2008)); see

  also SME Racks, Inc., 243 F. App’x at 502 (affirming district’s court’s denial of

  preliminary injunction to freeze defendant’s assets); Proctor v. Eason, 651 So. 2d

  1301, 1301-02 (Fla. 2d DCA 1995) (holding that a defendant was not required to

  deposit funds in a court registry prior to final judgment where the plaintiff failed to

  show unavailability of an adequate remedy at law); Lawhon v. Mason, 611 So. 2d

  1367 (Fla. 2d DCA 1993) (quashing trial court order requiring defendant to give

  plaintiffs ten days notice prior to the transfer of any assets in excess of $500).

        B.     Attachment and Garnishment

        Next, Plaintiff requests a prejudgment writ of attachment and garnishment

  pursuant to § 76.04 Fla. Stat. (2018) and § 77.031 Fla. Stat. (2018). A prejudgment

  attachment is available against assets fraudulently transferred from a debtor and

  held in the name of another. See Cerna v. Swiss Bank Corp. (Overseas), 503 So. 2d

  1297 (Fla. 3d DCA 1987). In determining whether to issue a prejudgment writ of

  attachment, courts look to Federal Rule of Civil Procedure 64:




                                              7
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 8 of 14



         At the commencement of and throughout an action, every remedy is
         available that, under the law of the state where the court is located,
         provides for seizing a person or property to secure satisfaction of the
         potential judgment. But a federal statute governs to the extent it
         applies.

  Fed. R. Civ. P. 64(a). Thus, we must examine Florida law to determine whether

  Plaintiff is entitled to the relief sought.

         Chapter 76 of the Florida Statutes governs attachment proceedings and it

  provides that “[a]ny creditor may have an attachment at law against the goods and

  chattels, lands, and tenements of his or her debtor under the circumstances and in

  the manner hereinafter provided.” § 76.01 Fla. Stat. (2018). In the pre-judgment

  context, a creditor is entitled to an attachment

         When the debt is actually due, the motion shall state the amount of the
         debt that is actually due, and that movant has reason to believe in the
         existence of one or more of the special grounds in section 76.04, Florida
         Statutes stating specifically the grounds.

  § 76.09, Fla. Stat. (2018). To obtain a writ of attachment, the person applying for it

  must post a bond in an amount “at least double the debt demanded.” § 76.12, Fla.

  Stat. (2018). Florida courts have further noted that the term “debt” in the statute

  refers to a liquidated, rather than unliquidated claim or demand. Robinson v.

  Loyola Foundation, Inc., 236 So. 2d 154, 157 (Fla. 1st DCA 1970) (citing Papadakos

  v. Spooner, 186 So. 2d 786 (Fla. 3d DCA 1966)). “A claim for debt or damages is

  held to be liquidated in character if the amount thereof is fixed, has been agreed

  upon, or is capable of ascertainment by mathematical computation or operation of

  law.” Robinson, 236 So. 2d at 157 (citations omitted).




                                                8
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 9 of 14



        Here, Plaintiff alleges an entitlement to $108,000 in money damages as a

  result of Defendants’ breach of contract. Plaintiff’s verified motion is well taken, in

  some respects, because it sets forth the amount of the damages sought. [D.E. 8-2];

  see also § 76.08 Fla. Stat. (2018) (“Upon motion by plaintiff, a writ of attachment

  may issue when the grounds relied on for the issuance of the writ clearly appear

  from specific facts shown by a verified complaint or a separate affidavit of the

  plaintiff, and all applicable requirements of s. 76.09, s. 76.10, or s. 76.11 are met.”).2

  And this amount is, of course, ascertainable via mathematical computation because

  it represents the 25% deposit that Plaintiff agreed to pay as a down payment for the

  delivery of alcohol wipes. Thus, Plaintiff has established a liquidated claim against

  Defendants.

        Next, Plaintiff must show it has reason to believe in the existence of one or

  more of the special grounds set forth in Florida Statutes, § 76.04. Plaintiff suggests

  that at least four subsections apply in this case:

        The creditor may have an attachment on a debt actually due to the
        creditor by his or her debtor, when the debtor:
        (1) Will fraudulently part with the property before judgment can be
        obtained against him or her.
        ...
        (4) Resides out of the state.3
        ...
        (7) Is absconding.
        ...

  2      A verified motion is sufficient to seek relief under section 76.04. See
  Rodriguez v. Banco Indus. de Venezuela, C.A., 576 So. 2d 870, 873 (Fla. 3d DCA
  1991) (“The verified motion was sufficient under section 76.04, Florida Statutes,
  and is supported by the record.”) (citing cases).

  3     Mr. Grady resides in Portland Maine and Noble’s members are Mr. Grady
  and another individual named Daniel Mickool – neither of which reside in Florida.

                                              9
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 10 of 14



         (9) Is secreting the property.
         (10) Is fraudulently disposing of the property.

   Fla. Stat. § 76.04 (2018). While all of these are sufficient for § 76.04 to apply,

   Plaintiff is most concerned that, before any judgment can be obtained, Defendants

   will attempt to fraudulently part with or otherwise dispose of all property traceable

   from the deposit to shield any assets from collection.        Plaintiff suspects that,

   without a prejudgment writ of attachment, it will collect nothing from Defendants

   after this case is litigated on the merits.

         In addition to a prejudgment writ of attachment, Plaintiff also seeks a

   prejudgment writ of garnishment so that the United States Marshals can take into

   custody Defendants’ assets. To obtain a prejudgment writ of garnishment, Fla.

   Stat. § 77.031 requires a plaintiff to:

         File in the court where the action is pending a verified motion or
         affidavit alleging by specific facts the nature of the cause of action; the
         amount of the debt and that the debt for which the plaintiff sues is
         just, and unpaid; that the garnishment is not sued out to injure either
         the defendant or the garnishee; and that the plaintiff believes that the
         defendant will not have in his or her possession, after execution is
         issued, tangible or intangible property in this state and in the county
         in which the action is pending on which a levy can be made sufficient
         to satisfy the plaintiff's claim.

   § 77.031(2), Fla. Stat. (2009). And like a writ of attachment, this requires a plaintiff

   to post a bond “in at least double the amount of the debt demanded.” Id.

         Plaintiff claims that he is well aware of the procedural requirements

   contained in Fla. Stat. §§ 76.12 and 77.031(3) requiring a bond equal to a sum twice

   the amount sought in the application for attachment and garnishment. Plaintiff

   also states that he stands ready, willing, and able to post a bond. However, under


                                                 10
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 11 of 14



   Fed. R. Civ. P. 65(c), Plaintiff argues that he should only be required to post a

   nominal bond because the state law procedural requirements have no applicability

   to this Court. This argument is unavailing “‘[b]ecause of the extraordinary nature

   of attachment proceedings, the terms of the statute must be narrowly

   construed.’” Future Tech Intern., Inc. v. Tae Il Media, Ltd.,944 F. Supp. 1538, 1554

   (S.D. Fla. 1996) (quoting Cerna v. Swiss Bank Corp., 503 So. 2d 1297 (Fla. 3d DCA

   1987)). The Court is therefore constrained by the language of the Florida statutes

   and cannot permit Plaintiff to post a bond in an amount less than the amount

   required under Florida law.

         Yet, putting that aside, the larger problem with Plaintiff’s motion is that – in

   addition to the statutory requirements set forth above – “the due process clause of

   the United States Constitution forbids the issuance of a prejudgment writ based on

   the plaintiff's conclusory allegations that he or she believes one of the statutory

   grounds exists.” Frasher v. Fox Distrib. of Sw. Fla., Inc., 813 So. 2d 1017, 1019–20

   (Fla. 2d DCA 2002) (citing Unique Caterers, Inc. v. Rudy's Farm Co., 338 So. 2d

   1067, 1071 (Fla. 1976)). That is unfortunately the case here because Plaintiff fails

   to provide any evidence that Defendants will not have sufficient funds to satisfy a

   judgment entered against them. Plaintiff spends much time and effort reiterating

   its allegations, but never directs the Court to any evidence to support these claims.

   See, e.g., [D.E. 11 at 8 (“[There is presently a real and grave risk that [Defendants’]

   dishonesty will only continue”); id. (“Defendants will attempt to fraudulently part

   with, abscond with, secrete or otherwise fraudulently dispose of, any and all



                                             11
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 12 of 14



   property traceable from the Deposit to shield those very same assets from

   collection.”).    Instead, Plaintiff uses superlatives and adjectives throughout its

   motion to describe how Defendants will act in the absence of a writ of attachment or

   garnishment, but Plaintiff then omits any substance in support of these allegations.

   Id. at 5 (“Clearly in this case, a prejudgment writ of attachment is appropriate

   against Noble and Grady”).

          Plaintiff’s allegations are, in many respects, similar to the inadequate

   allegations that a district court considered in Land Title Guarantee Co. v. Downs,

   2012 WL 1326232, at *2 (M.D. Fla. Apr. 17, 2012). There, the plaintiff alleged that

   it was unaware that the defendants had in their possession enough property within

   the Court’s jurisdiction to satisfy a judgment entered against them.         The court

   found this “evidence” to be insufficient because “[a] lack of knowledge regarding [the

   defendants’] funds is not sufficient to meet [a plaintiff’s] burden of showing that [the

   defendants] will not have sufficient funds to satisfy a judgment against them.” Id.

          Those allegations are similar to the ones in this case because Plaintiff is

   merely making inferences without pointing to any real evidence to substantiate its

   allegations.     And even worse, the allegations in Plaintiff’s motion are entirely

   conclusory.      Plaintiff appears to hang its hat on the fact that Mr. Grady was

   indicted on criminal charges in Maine state court, but that says nothing as to the

   disposal of assets and the evidence required to justify a prejudgment writ of

   attachment or garnishment. More is needed because Florida courts have found that

   “an affidavit supporting the issuance of a prejudgment writ of attachment must not



                                             12
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 13 of 14



   be based on hearsay or the plaintiff’s subjective beliefs, but rather must be based on

   the plaintiff's personal knowledge of the defendant’s actions.”      Frasher v. Fox

   Distrib. of S.W. Fla., Inc., 813 So. 2d 1017, 1020 (Fla. 2d DCA 2002) (citing Lawhon

   v. Mason, 611 So. 2d 1367, 1368 (Fla. 2d DCA 1993); Hordis Bros., Inc. v. Sentinel

   Holdings, Inc., 562 So. 2d 715, 717 (Fla. 3d DCA 1990) (holding that Sentinel’s

   affidavit which was composed entirely of hearsay was insufficient to support the

   issuance of a prejudgment writ of attachment)). And, after a thorough review of the

   motion, there are no allegations based on Plaintiff’s personal knowledge.           If

   anything, Plaintiff is relying on an indictment and then assuming that Defendants

   are disposing of assets to satisfy a judgment against them. Because Plaintiff needs

   more evidence to meet its burden, the motion for a writ of garnishment and

   attachment should be DENIED with leave to renew if Plaintiff can provide

   additional evidence to substantiate the allegations against these Defendants.

                                   II. CONCLUSION

         For the foregoing reasons, the Court RECOMMENDS that Plaintiff’s

   motions for a prejudgment writ of attachment and preliminary injunction be

   DENIED.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely

   file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties



                                            13
Case 1:20-cv-23235-RNS Document 16 Entered on FLSD Docket 10/05/2020 Page 14 of 14



   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 5th day of

   October, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                            14
